Title: To Thomas Jefferson from George Walker, 21 March 1792
From: Walker, George
To: Jefferson, Thomas


          
            Sir
            Washington March 21st. 1792
          
          Your favour of the 14th. Inst. I had the honour to receive and have communicated the Contents to the proprietors of this City. In consequence of which I this day received the inclosed letter which they wish may be laid before the President of the United States.—As I may Sometime after take an opty of conveying to you my Sentiments on this business I Shall not add at present but that I am with great Esteem and respect Sir Your Mo Obt Servant,
          
            George Walker
          
        